Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randall Notzen (Registration No. 36,882) on 7/13/22.
The application has been amended as follows: 
1. (Currently Amended) A method to provide a mean temporal spatial isochrone (TSD path relating to an electrocardiograph (ECG) feature (wave form) of interest relative to a heart in a torso while using an ECG measurement from an ECG recording device, the method comprising steps of:
receiving ECG measuring data from the ECG recording device,
determining vector cardiogram (VCG) data,
receiving a heart model as an input,
obtaining location information relating to a number of ECG electrodes relative to the heart model ,
based on the obtained location information relating to the number of ECG electrodes relative to the heart model, positioning of the number of ECG electrodes, determining mean TSI data values representing a mean TSI path relating to an electrophysiological phase representing the ECG feature, the mean TSI path providing a location within the heart representing a mean location of the ECG feature at the corresponding time,
positioning the mean TSI path and the VCG data in the heart model at an initial position, and
displaying on a display screen a rendering of the heart model with the mean TSI path and the VCG data.
16. (Currently Amended) A system for application of a method to provide a mean temporal spatial isochrone (TSI) path relating to an electrocardiograph (ECG) feature (wave form) of interest relative to a heart in a torso while using an ECG measurement from an ECG recording device, the method comprising steps of:
receiving ECG measuring data from the ECG recording device,
determining vector cardiogram (VCG) data,
receiving a heart model as an input,
obtaining location information relating to a number of ECG electrodes relative to the heart model ,
based on the obtained location information relating to the number of ECG electrodes relative to the heart model, positioning of the number of ECG electrodes,
determining mean TSI data values representing a mean TSI path relating to a electrophysiological phase representing the ECG feature, the mean TSI path providing a location within the heart representing a mean location of the ECG feature at the corresponding time,
positioning the mean TSI path and the VCG data in the heart model at an initial position, and
displaying on a display screen a rendering of the heart model with the mean TSI path and the VCG data.
the system comprising:
a processing unit,
a memory coupled with the processing unit,
means for receiving location information relating to a number of ECG electrodes,
means for receiving electro data of the respective ECG electrodes, and
means for outputting of result data and/or results comprising image data.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for receiving and means for outputting in claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:	
“determining mean TSI data values representing a mean TSI path relating to an electrophysiological phase representing the ECG feature, the mean TSI path providing a location within the heart representing a mean location of the ECG feature at the corresponding time, positioning the mean TSI path and the VCG data in the heart model at an initial position, and displaying on a display screen a rendering of the heart model with the mean TSI path and the VCG data.”
The closest piece of prior art van Dam et al. (US 2015/0320331) describes processing measurement data from electrocardiogram, ECG, electrodes on a subject. A position of each electrode in a 3D model is determined from the three dimensional image. The positions of the electrodes in the three dimensional model are used for estimating the distribution, fluctuation and/or movement of electrical activity through heart tissue; however, van Dam et al. fails to teach “determining mean TSI data values representing a mean TSI path relating to an electrophysiological phase representing the ECG feature, the mean TSI path providing a location within the heart representing a mean location of the ECG feature at the corresponding time, positioning the mean TSI path and the VCG data in the heart model at an initial position, and displaying on a display screen a rendering of the heart model with the mean TSI path and the VCG data”.
Another piece of prior art Jiang et al. (Optimization of the Electrode Positions of Multichannel ECG for the Reconstruction of Ischemic Areas by Solving the Inverse Electrocardiographic Problem, International Journal of Bioelectromagnetism, Vol. 11, 2009) describes determine the optimal electrode configuration of multichannel ECG for the reconstruction of ischemia by solving the inverse problem; however, Jiang et al. fails to teach “determining mean TSI data values representing a mean TSI path relating to an electrophysiological phase representing the ECG feature, the mean TSI path providing a location within the heart representing a mean location of the ECG feature at the corresponding time, positioning the mean TSI path and the VCG data in the heart model at an initial position, and displaying on a display screen a rendering of the heart model with the mean TSI path and the VCG data”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612